Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Brian Graham on 9/23/2020.
The application has been amended as follows: 

1.	(Currently Amended) A method comprising: 
receiving, by a processor unit from a sense circuit, a current in a stator winding of a motor and a voltage of the stator winding of the motor;
determining, by the processor unit, a current rotor velocity of a motor based on the received current and the received voltage; 
determining, by the processing unit, a regenerative braking torque parameter based on the determined current rotor velocity of the motor and a desired rotor velocity signal, wherein the desired rotor velocity signal is an external control signal; [[and]] 
generating, by the processor unit, multiphase drive signals for application to the motor based on the regenerative braking torque parameter;
responsive to the current rotor velocity and the desired rotor velocity signal, generating a desired braking torque parameter; and
generating an external brake control signal based on a comparison between the desired braking torque parameter and the regenerative braking torque parameter. 

2-3.	 (Cancelled)



5.	(Currently Amended) The method of claim 4, wherein the determining of the [[a]] regenerative braking torque parameter comprises determining [[a]] the regenerative braking torque parameter to correspond 

6.	(Previously Presented) The method of claim 1, wherein the regenerative braking torque parameter corresponds to a predetermined electromagnetic torque at which regenerative braking charging current corresponds to the current rotor velocity.

7-10.	(Cancelled) 

11.	(Previously Presented) The method of claim 1, wherein determining the current rotor velocity based on the received current and the received voltage comprises executing an estimation algorithm based on the received current and the received voltage to derive an estimate of the current rotor velocity. 

12.	(Cancelled) 

13.	(Currently Amended) A system, comprising: 
a sense circuit adapted to be coupled to a motor, the motor including a stator winding; 

receive, from the sense circuit, a current in the stator winding of the motor and a voltage of the stator winding of the motor;
determine a current rotor velocity based on the current in the stator winding of the motor and the voltage of the stator winding of the motor; 
determine a regenerative braking torque parameter based on the determined current rotor velocity and a desired rotor velocity signal, wherein the desired rotor velocity signal is an external control signal; [[and]]
generate multiphase drive signals based on the regenerative braking torque parameter;
responsive to the current rotor velocity and the desired rotor velocity signal, generate a desired braking torque parameter; and
generate an external brake control signal based on a comparison between the desired braking torque parameter and the regenerative braking torque parameter. 

14-15.	(Cancelled) 

16.	(Currently Amended) The system of claim 13, wherein the determining of the [[a]] regenerative braking torque parameter comprises determining [[a]] the regenerative braking torque parameter to correspond a predetermined maximum electromagnetic torque or the predetermined minimum electromagnetic torque. 

17.	(Previously Presented) The system of claim 13, wherein the regenerative braking torque parameter corresponds to a predetermined electromagnetic torque at which regenerative 

18.	(Previously Presented) The system of claim 13, wherein determining the current rotor velocity based on the received current and the received voltage comprises executing an estimation algorithm based on the received current and the received voltage to derive an estimate of the current rotor velocity. 

19-24.	(Cancelled)


Allowable Subject Matter
Claims 1, 4-6, 11, 13 and 16-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Upon further consideration and in a view of the limitation, the prior art does not explicitly teach or fairly suggest alone or in combination the following:
Claims 1, 4-6, 11, 13 and 16-18 are allowable among other elements and details, but for at least the reason “responsive to the current rotor velocity and the desired rotor velocity signal, generating a desired braking torque parameter; and generating an external brake control signal based on a comparison between the desired braking torque parameter and the regenerative braking torque parameter” in combination with the remaining of the claimed subject matter.
Johri et al. is the closest prior art of record.
Johri et al. teach an apparatus of calculating the regenerative braking torque using a controller. However, prior art does not tech or fairly suggest alone or in combination teach 1, 4-6, 11, 13 and 16-18 which is neither inherent nor obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOHEB S IMTIAZ whose telephone number is (571)272-4308.  The examiner can normally be reached on 11am-730pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/ZOHEB S IMTIAZ/Examiner, Art Unit 2846